EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karin Williams on March 7, 2022.
The Claims are amended as follows:
8 (Currently Amended). The face mask structure as claimed in claim 1, wherein the two abutments are arranged symmetrically,each of the two abutments is a rectangular block or a circular block.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and dependent claims 2-9 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of  A face mask structure comprising: a first body, a second body, a third body, and a fourth body; the first body is provided with a perspective portion; the perspective portion has a cuboid shape and has a closed end; the first body is provided with a plurality of protruding first snap-fit portions; the first snap-fit portions extend and protrude toward the closed end and have an extending direction opposite to the open end of the receiving recess; each of the first snap-fit 

The prior art does not disclose or teach these structures. The closest prior art appears to be 20140259252 by Seo and does not disclose or teach these elements.
Seo discloses a face mask structure (shown in figure 4) comprising a first body, a second body, a third body and a fourth body. The first body 20 having a perspective portion with a cuboid shape and a closed end, the perspective portion being transparent and an interior with a receiving recess (receives 10), 20 has a plurality of first snap-fit protrusions that extend and protrude toward the closed end and an extending direction opposite to the opening end of the receiving recess, each first snap-fit protrusion is hollow (shown in figure 5, [0037]), the second body 110 is assembled with the first body 20, 110 is provided with a mask portion 120 that covers a user’s mouth and lower face, the third body 30/40 is assembled with the second body (figures 3 and 4),  30/40 has an adjusting portion that adjusts the length of 30/40 to fit the user’s head, the fourth body 10 is provided with a mounting portion 14 that extends through the first slot and is received in the receiving recess (figure 4), the mounting portion has a volume slightly smaller than that of the perspective portion (figure 4), the mounting portion has an interior provided with a receiving space; the receiving space penetrates the mounting portion and aligns with the user's eyes; the mounting portion has an open end provided with a second slot which aligns with the closed end; the second slot is connected to the receiving recess and the receiving space; the fourth body is provided with a plurality of 
In Seo as shown in figures 4 and 5, the second body does not have a plurality of first through holes that each align with the first snap-fit portions, and the third body does not include a first end with a plurality of second through holes, the second through holes aligning with the fist through holes, and while the second snap-fit portions of the fourth body align with the first snap-fit portions, the second snap-fit portion does not assemble the first body, second body, third body and the fourth body, as shown in figures 4 and 5. Modifying Seo to include the structures as claimed, to have the second body and third body sandwiched between the first body and fourth body, by the second snap-fit portions of the fourth body, as claimed would make the face mask of Seo function differently and would necessitate improper hindsight reasoning.

Drawings
The drawings filed on August 5, 2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.


INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections



If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732